Title: To Thomas Jefferson from Charles Balthazar Julien Févret de Saint-Mémin, 27 November 1804
From: Saint-Mémin, Charles Balthazar Julien Févret de
To: Jefferson, Thomas


                  
                     Mr. President 
                     
                     
                        on or before 27 Nov. 1804
                     
                  
                  To St. Memin
                  To a likeness in chalk, a plate engraved
                  
                     
                        
                            and twelve impressions.
                        $25,00
                        
                     
                     
                        thirty Six extra impressions
                        
                           
                               4,50
                        
                        
                     
                     
                        
                        29,50
                        
                     
                  
               